Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 01/24/2022.
Acknowledgment is made of applicant’s claim for priority of CN 202110112673.6 filed in China on 01/21/2021.
Claims 1-11 are pending. 
Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The following pertinent features of the claimed invention must be shown or the feature(s) canceled from the claim(s).
In Claims 2 and 4 - the underlined features “an electrode provided outside a region where the second pixel electrode is provided” and “a width of the region where the second pixel electrode is provided is greater than a width of the electrode” must be shown or the feature(s) canceled from the claim(s).  
The objection to the drawings will not be held in abeyance. Applicant is cautioned that no new matter should be introduced. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Objections
Claims 2, 4, are objected to under 37 CFR 1.75(c), as being not clearly described and labeled in the specification. 
Claim 2- an electrode provided outside a region where the second pixel electrode is provided – what electrode is provided? and outside which region? There are many electrodes, no clear labels (numerical references) are provided for the claimed elements.
Claim 4 - a width of the region where the second pixel electrode is provided is greater than a width of the electrode – what width of the region is greater than a width of the electrode? No clear labels (numerical references) are provided for the claimed elements.
Claims 2 and 4 are considered as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagasawa US 2015/0103284.
Claim 1: Nagasawa discloses an electrooptic apparatus comprising: 
(Fig. 2) a first pixel electrode 9a provided in a display region 10a; and a second pixel electrode 9b (second pixel electrodes 9b is formed in the peripheral region 10b) [0034-0035], 
(Fig. 4) a transistor 30b provided corresponding to the second pixel electrode 9b (the dummy pixel 100b has basically the same configuration as the display pixel 100a, and a second transistor 30b and a second pixel electrode 9b are formed therein) [0045], and 
(Fig. 1A, 1B) a circuit 101/104 (wirings of data line driving circuit 101, scanning line driving circuit 104) [0033] separated from the transistor 30b (Fig. 4), 
(Figs. 2, 4) the second pixel electrode 9b, the transistor 30b and the circuit 101, 104 being provided outside the display region 10a (in the outer peripheral region 10c) [0032], 
(Fig. 1A, 2, 3A) the second pixel electrode 9b (formed in the peripheral region) overlaps the circuit 101, 104 (wirings of data line driving circuit 101, scanning line driving circuit 104) in plan view.

Claims 2-4, 8, 9, 11:
Claim 2: (Figs. 1B, 2) an electrode 9c (third pixel electrode) provided outside a region where the second pixel electrode 9b is provided [0036].
Claim 3: (Fig. 1B) the first pixel electrode 9a, the second pixel electrode 9b, and the electrode 9c are provided at a same layer, and include a same material [0035] [0077] [0084].
Claim 4: (Fig. 2) a width of the region (9b/9b/9b) where the second pixel electrode 9b (multiple electrodes 9b/9b/9b) is provided is greater than a width of the electrode 9c (a third pixel electrodes 9c is formed in the peripheral region outside of the second pixel electrodes 9b/9b/9b are arranged) [0035]
Claim 11: (Figs. 1A, 1B) An electronic apparatus [0007] [0030].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa US 2015/0103284 in view of Sakamoto JP 2017040847 (hereinafter “Sakamoto-847”) and Itoh et al. US 2011/0177342.
Claim 5: 
Sakamoto-847 teaches
(Fig. 2) a liquid crystal layer 15; and an orientation film 28, 
(Fig. 10) [0072] wherein the orientation film 28 includes a first vapor deposition film 28a, and a second vapor deposition film 28b provided between the first vapor deposition film 28a and the liquid crystal layer 15, and 
except
the second vapor deposition film is provided with an organopolysiloxane film
however Itoh et al. teach
the second vapor deposition film is provided with an organopolysiloxane film (Vapor deposition is the method used to form the silicon oxynitride layer, that is, silicon oxynitride film on the cured organopolysiloxane resin film) [0347].
It would have been obvious to one of ordinary skill in the art to modify Kurasawa’s invention with Sakamoto-847’s structure in order to provide improved display quality, as taught by Sakamoto-847 [Overview]; and with Itoh’s structure in order to provide excellent gas barrier properties, as taught by Itoh [0001].

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa US 2015/0103284, Sakamoto JP 2017040847 (hereinafter “Sakamoto-847”) and Itoh et al. US 2011/0177342 as applied to claim 5 above, and further in view of Chang et al. US 2022/0320046 (provisional application US 63168365).
Claims 6, 7:
Chang et al. teach
Claim 6: a contact angle of the orientation film with respect to water is 50 degrees or greater (a vapor type deposition process or a hydrophobic process having a contact angle of greater than about 60 degrees) [0071].
Claim 7: the contact angle is from 60 degrees to 90 degrees (a vapor type deposition process or a hydrophobic process having a contact angle of greater than about 60 degrees) [0071].
It would have been obvious to one of ordinary skill in the art to modify Kurasawa’s invention with Chang’s structure in order to provide reduced defects, as taught by Chang [0028];

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa US 2015/0103284 in view of Tomikawa JP 2020-201397.
Claims 8, 9:
Tomikawa teaches 
Claim 8: (Fig. 6) a sealing material 40 [0034], wherein the second pixel electrode 130 (ion trap electrode) [0036] is provided at a corner of a region (Fig. 5) between the display region 50 and the sealing material 40 in plan view and is electrically coupled to a plurality of transistors TFTs 30 [0034].
Claim 9: (Fig. 6) the plurality of transistors TFTs 30 are adjacent to each other in a direction (X-direction) in which a scan line 3a extends.
It would have been obvious to one of ordinary skill in the art to modify Kurasawa’s invention with Tomikawa’s structure in order to provide prevention of absorption of impurities, as taught by Tomikawa [Overview];

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa US 2015/0103284 as applied to claim 4 above, and further in view of Sakamoto JP 2013-072932 (hereinafter “Sakamoto-932”).
Claim 10:
Sakamoto-932 teaches
Claim 10: (Fig. 7) wherein the electrode Pd1 (dummy pixel electrodes) includes a plurality of protruding parts (horizontal protruding parts) protruding along the second pixel electrode Pa2 and toward the region where the second pixel electrode Pa2 is provided [0084].
It would have been obvious to one of ordinary skill in the art to modify Kurasawa’s invention with Sakamoto-932’s structure in order to provide improved display quality, as taught by Sakamoto-932 [0008];
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871